Donlon, Judge:
Certain wool knit gloves, of two different styles, were purchased in Japan and shipped in three lots, which were entered at New York, respectively, on May 4, 1936, May 13, 1936, and May 26, 1936. Both styles of gloves were entered at a Japanese yen value more than $1.75 per dozen pairs, and on appraisement the Japanese yen value was reduced to a sum equivalent to less than $1.75 per dozen pairs.
At the time of these entries, there was in force a Presidential proclamation requiring that imported wool knit gloves, valued at not more than $1.75 per dozen pairs, should be appraised, for tariff purposes, on the basis of the American selling price (T. D. 48183). The American selling price of these gloves was found to be $5.50 per dozen pairs, an advance of more than 100 percent over the entered value. In consequence of this advance, additional duties were assessed under section 489 of the Tariff Act of 1930. The petition before us seeks remission of such additional duties assessed on the merchandise entered May 13, 1936, and May 26, 1936.
Earlier, the first division of this court decided, in favor of petitioner, a proceeding for remission of like duties assessed on the merchandise which was entered May 4, 1936. Florea & Co., Inc. v. United States, 24 Cust. Ct. 57, C. D. 1208. Respondent moved for a rehearing in that case. Its motion was denied. Id. v. Id., 24 Cust. Ct. 411, Abstract 54178. Respondent then filed an appeal in the Court of Customs and Patent Appeals (suit 4646). The appeal was not prosecuted. It was dismissed. United States v. Florea & Co., Inc., 38 C. C. P. A. (Customs) 171.
This case did not come on for trial until 20 years after the merchandise was entered. There was considerable delay in appraisement, and then a long history of litigation in reappraisement proceedings. Thereafter, this petition for remission was adjourned from time to time while the remission petition relative to the merchandise entered May 4, 1936, was tried.
The record in the earlier petition is not before us, petitioner’s motion to incorporate it having been denied on respondent’s objection. However, the facts *418tere of record and those recited in the opinions of our colleagues of the first division in the previous petition proceeding seem undistinguishable in any important respect. If anything, there is less evidence adduced here by respondent than in the prior proceeding.
Our views are those stated by Chief Judge Oliver at the conclusion of his concurring opinion in Florea & Co., Inc. v. United States, 24 Cust. Ct. 57, C. D. 1208, when he stated (p. 66):
The evidence of record in this case presents an atmosphere of charge and countercharge, from which it might be said that the circumstances were peculiar and raise some doubt. After careful examination of the record and the copious notes made during the course of the trial, I am of opinion that the petition herein should be granted.
We are of opinion that this petition should be granted. Judgment will issue accordingly.